PER CURIAM.
Posey appeals the summary denial of his motion for post conviction relief pursuant to Fla.R.Crim.P. 3.850. His motion alleged in part that his plea of nolo contendere was improperly coerced because evidence was withheld from him. He also alleged that he was denied effective assistance of counsel because his public defender waived his right to speedy trial against his express wishes. These allegations, if true, might entitle appellant to the relief sought. Therefore, it was error for the trial court to summarily deny the motion, and this cause is reversed and remanded with in*395structions that the trial court either attach portions of the record which conclusively show that appellant is entitled to no relief or conduct an evidentiary hearing and rule on the allegations presented in the motion.
Reversed and remanded with instructions.
MILLS and WENTWORTH, JJ„ and McCORD, Jr. (Ret.), Associate Judge, concur.